UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          3/31/2020

 PROSPERO TIRE EXPORT, INC., ET AL.,


                              Plaintiffs,                1:19-cv-008350 (ALC)
               -against-
                                                         ORDER
 MAERSK LINE A/S and WESTSIDE
 EXPORTS LLC,

                              Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or

before April 10, 2020.

SO ORDERED.

Dated: March 31, 2020                         ___________________________________
       New York, New York                          ANDREW L. CARTER, JR.
                                                   United States District Judge
